Jonas V. Anderson, VA SB #78240
Acting Assistant United States Trustee
Martin L. Smith, WSBA #24861
Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
620 SW Main Street, Suite 213
Portland, OR 97205
Tel: (503) 326-7659
Email: martin.l.smith@usdoj.gov

Attorneys for Gregory M. Garvin,
Acting United States Trustee for Region 18, Plaintiff



                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF OREGON

 In re                                             Case No. 16-33185-pcm7

 Peter Szanto,

 Debtor.

 United States Trustee,                            Adversary No. 18-03022-pcm

 Plaintiff,
                                                    UNITED STATES TRUSTEE’S
   v.                                               OBJECTION TO DEFENDANT’S
                                                    MOTION TO DISMISS
 Peter Szanto,

 Defendant.



         The Acting United States Trustee for Region 18, Gregory M. Garvin (the “United States

Trustee”), the plaintiff in the above-referenced adversary proceeding, hereby objects to the

Motion for Terminating Sanctions for Plaintiff’s Continuing Discovery Abuses (the “Motion”)

filed on February 28, 2019, by Peter Szanto (the “Defendant”) as ECF document no. 176. This

objection is supported by the declarations of Martin L. Smith (the “Smith Decl.”) and Frank

Cadigan (the Cadigan Decl.”), each filed concurrently herewith.




  Page 1 – UNITED STATES TRUSTEE’S OBJECTION

                       Case 18-03022-pcm        Doc 177     Filed 03/01/19
       The Motion seeks to have the above-captioned adversary proceeding dismissed for what

the Defendant alleges are discovery abuses by the United States Trustee. The perceived abuse is

that, as discussed below, the United States Trustee made a simple typographical mistake in a

recent letter. The Defendant has not been prejudiced, and the Motion should be denied.

       Attached as Exhibit F to the Motion is a copy of a letter dated February 7, 2019, from the

United States Trustee to the Defendant. The Motion indicates that the telephone number in the

Letter is incorrect, and he is right. That is because the numbers in the area code for the Santa

Ana office of the United States Trustee were inadvertently transposed to 741, instead of the

correct area code of 714. The Defendant lives approximately 13 miles from the United States

Trustee’s Santa Ana office and presumably knew the correct area code, or could have easily

determined it. Instead, he filed the Motion. Upon learning of the mistake, the United States

Trustee immediately sent the Defendant an email apologizing for the error and confirming the

availability of certain documents the United States Trustee continues to try and produce to the

Defendant. A copy of the email is attached to the Smith Decl. as Exhibit A.

       The Motion also asserts that the Defendant went to the United States Trustee’s Santa Ana

office on February 25th, and he was unable to obtain the documents. As reflected in the Cadigan

Decl., ¶ 6, it appears that the Defendant did not, in fact, go to the office that day. The documents

are in a box with the Defendant’s name on it by the front glass window. Id. at ¶ 5. If he had

been at the Santa Ana office he would have seen the document box with his name on it through

the front window, and anyone there could have helped him retrieve them.

       In conclusion, the United States Trustee made an inadvertent good-faith mistake when

the area code numbers in the letter were transposed. However, an email to the United States

Trustee, or an internet search for the correct area code, would have solved the problem very




  Page 2 – UNITED STATES TRUSTEE’S OBJECTION

                      Case 18-03022-pcm         Doc 177      Filed 03/01/19
quickly without the need for the Motion. The United States Trustee respectfully requests that it

be denied without hearing.



       DATED this 1st day of March, 2019.
                                                    Respectfully submitted,
                                                    GREGORY M. GARVIN
                                                    Acting United States Trustee for Region 18

                                                    /s/ Martin L. Smith
                                                    Martin L. Smith, WSBA #24861
                                                    Trial Attorney




  Page 3 – UNITED STATES TRUSTEE’S OBJECTION

                      Case 18-03022-pcm        Doc 177     Filed 03/01/19
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2019, I served a copy of the foregoing UNITED

STATES TRUSTEE’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS by mailing a

copy of this document, by United States first class mail, postage prepaid, addressed to the

following:

Peter Szanto
11 Shore Pine
Newport Beach, CA 92657



                                             GREGORY M. GARVIN
                                             Acting United States Trustee for Region 18

                                             /s/ Cori Gustafson
                                             Cori Gustafson
                                             Paralegal




                      Case 18-03022-pcm         Doc 177     Filed 03/01/19
